Case: 5:13-cr-00123-KKC-HAI Doc #: 536 Filed: 12/14/20 Page: 1 of 3 - Page ID#: 2754




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

 UNITED STATES OF AMERICA,                    )
                                              )       CRIMINAL NO. 5:13-123
                Plaintiff,                    )
 v.                                           )
                                              )       OPINION AND ORDER
                                              )
 LaSHAWN DEWAYNE HOPKINS,                     )
                                              )
                Defendant.                    )

                                           ** ** ** ** **

        This matter is before the Court on the second motion (DE 528) by defendant LaShawn

 Dewayne Hopkins requesting that the Court order his release from prison. Hopkins pleaded guilty

 to conspiring to distribute 100 grams or more of heroin. The Court sentenced him to 120

 months by judgment dated June 24, 2014 (DE 273). This was the minimum mandatory

 sentence under 21 U.S.C. § 841(b)(1)(B) because Hopkins had a prior felony drug conviction.

 (DE 91, § 851 Notice.)

        He moves the Court to modify that sentence under 18 U.S.C. § 3582(c)(1)(A), which

 provides for what is commonly referred to as “compassionate release.” In his motion, Hopkins

 expresses concerns about the the novel coronavirus disease, COVID-19, and the risk of infection

 while incarcerated. He also asserts that he has asthma.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for

 compassionate release could be brought by only the director of the Bureau of Prisons (BOP), not

 the defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A)

 to allow a defendant to file a motion for such relief on his own, but only if he has first “fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant's behalf” or if 30 days have lapsed since the warden of the defendant’s facility
Case: 5:13-cr-00123-KKC-HAI Doc #: 536 Filed: 12/14/20 Page: 2 of 3 - Page ID#: 2755




 received the defendant’s request to file a motion on his behalf, whichever is earlier. 18 U.S.C.A.

 § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018).

        The Sixth Circuit has determined that the occurrence of one of the two events mentioned

 in the statute is a “mandatory condition” to the Court granting relief. United States v. Alam, 960

 F.3d 831, 833 (6th Cir. 2020). If the government “properly invoke[s]” the condition, the Court

 must enforce it. Id. at 834. This is because the statute says that a “court may not” grant

 compassionate release unless the defendant files his motion after one of the two events has

 occurred. Id. Further, the Sixth Circuit ruled that this Court cannot find exceptions to the

 mandatory condition. Id. at 834 (“Nothing in § 3582(c)(1)(A) suggests the possibility of judge-

 made exceptions.”)

        In its response to Hopkins’ motion, the government argues that the Court cannot grant

 compassionate release in his case because he has not waited the mandatory 30 days to file the

 motion and he has not exhausted his administrative remedies. This is a proper invocation of the

 mandatory condition. Id. (finding no waiver or forfeiture of the mandatory condition where the

 government timely objected to defendant’s “failure to exhaust.”)

        In Alam, the Sixth Circuit determined that the statute “imposes a requirement on prisoners

 before they may move on their own behalf: They must ‘fully exhaust[ ] all administrative rights’

 or else they must wait for 30 days after the warden's ‘receipt of [their] request.’” Id. at 833

 (emphasis added) (quoting 18 U.S.C. § 3582(c)(1)(A)).

        With his motion, Hopkins attaches a memorandum dated October 14, 2020 in which the

 warden at his facility denied his request for compassionate release. (DE 528-1, Mem.) Hopkins

 has not presented any evidence that he “fully exhausted all administrative rights to appeal a failure

 of the Bureau of Prisons to bring a motion on the defendant's behalf.” 18 U.S.C. § 3582(c)(1)(A).
Case: 5:13-cr-00123-KKC-HAI Doc #: 536 Filed: 12/14/20 Page: 3 of 3 - Page ID#: 2756




        As to his alternative path to federal court, while the warden’s denial of Hopkins’

 compassionate-release request is dated October 14, 2020, the date that matters under the statute is

 the date that the warden received the request. Hopkins must wait 30 days after that date to file a

 compassionate-release motion. Hopkins does not state in his motion the date that he served his

 request on the warden nor is there any evidence in the record of when the warden received it. The

 defendant bears the burden to show he has exhausted his administrative remedies and is entitled to

 compassionate release. United States v. McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *3

 (W.D. Tenn. June 8, 2020). Based on the record before it, the Court cannot find that Hopkins has

 met this burden.

        In Alam, the Sixth Circuit determined that the appropriate ruling in this situation is to deny

 the motion without prejudice and permit the defendant to “refile with the benefit of whatever

 additional insight he may have gleaned” since he filed the original motion. Alam, 960 F.3d at 836.

        Accordingly, the Court hereby ORDERS that Hopkins’ motion for compassionate release

 (DE 528) is DENIED without prejudice.

       Dated December 14, 2020
